—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered October 31, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The challenged portions of the People’s summation do not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.